            Case 1:18-cr-00319-LTS Document 370 Filed 03/05/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK
                                         500 PEARL STREET
                                    NEW YORK, NEW YORK 10007
   CHAMBERS OF
LAURA TAYLOR SWAIN                                                                                TEL. (212) 805-0417
                                                                                                  FAX (212) 805-0426



                                                                                            March 5, 2021

   By First Class Mail

    Milton Chardon                                       Milton Chardon
    Reg. No. 86113-054                                   Reg. No. 86113-054
    MCC New York                                         FCI Berlin
    Metropolitan Correctional Center                     Federal Correctional Institution
    150 Park Row                                         P.O. Box 9000
    New York, NY 10007                                   Berlin, NH 03570


                                      United States v. Milton Chardon
                                    Case No. 18 CR 319 (LTS) (S.D.N.Y.)

   Dear Mr. Chardon:

                     The Court has received your letter mailed on March 1, 2021, regarding your

   custody at the Metropolitan Correctional Center, the challenges you and your family are going

   through, and your response to the sentence imposed upon you on December 18, 2020.

                     By copy of this letter, the Court is alerting your defense attorney to your letter,

   and suggesting that you reach out to your attorney with any questions about your sentence, the

   reasons for which the Court explained at your sentencing, and guilty plea, the consequences of

   which the Court explained at your change of plea hearing on October 23, 2020.

                     The Court extends its best wishes for your and your family’s well-being.

                                                                            Very truly yours,

                                                                            /s/ Laura Taylor Swain
                                                                            Laura Taylor Swain, U.S.D.J.

   cc:    Deveraux Cannick, Esq.
